 

Exhibit 10.1

 

Fourth Supplemental Agreement to Loan Agreement

 

Agreement Number: BR2011021-012

 

Party A (Lender):   Bairui Trust Co., Ltd. Legal Representative:   MA Baojun
Address:   ZhongyuanGuangfa Development Financial Building, No. 10 Business
Waihuan Road, Zhengdong New District, Zhengzhou Contact Address:  
ZhongyuanGuangfa Development Financial Building, No. 10 Business Waihuan Road,
Zhengdong New District, Zhengzhou Telephone:   0371-69177223         Fax:
          0371-69177300       Party B (Borrower):   Pingdingshan Hongli Coking
and Coal Co., Ltd. Legal Representative:   LV Jianhua Address:   The
intersection between Kuanggong Road and Tiyu Road ,Xinhua District, Pingdingshan
Contact Address:   The intersection between Kuanggong Road and Tiyu Road ,Xinhua
District, Pingdingshan Telephone:   0375-2912016           Fax:
          0375-2920035       Party C (Guarantor):   Pingdingshan Hongyuan Energy
Science and Technology Development, Co., Ltd. Legal Representative:   LV Jianhua
Address:   West Renmin Road, Chengguan, Baofeng, Pingdingshan, Henan Province,
People’s Republic of China Contact Address:   West Renmin Road, Chengguan,
Baofeng, Pingdingshan, Henan Province, People’s Republic of China Telephone:  
0375-2912016           Fax:          0375-2920035       Party D (Guarantor):  
LV Jianhua Identification Number:   410403196711232014 Address:   Kaiyuan Road
East Yard No. 2, Building No. 3, No.134, Zhanhe District, Pingdingshan, Henan
Province Contact address:   Kaiyuan Road East Yard No. 2, Building No. 3,
No.134, Zhanhe District, Pingdingshan, Henan Province Telephone:   13903750608
            Fax:          0375-2920035

 

In view of:

 

1.Pursuant to request from Pingdingshan Rural Agricultural Trust Cooperative
(hereinafter “Trustee”), Party A established Barui Baosheng No. 117 Capital
Trust (Hongli Coke), and disbursed funds from such trust to Party B in the form
of loans.

 

2.Party A, Party B, Party C and Party D entered into the following agreements:
Loan Agreement (Agreement Number: BR2011021-002, the “Loan Agreement”) on April
2, 2011; Supplemental Agreement to Loan Agreement (Agreement Number:
BR2011021-005, the “First Supplemental Agreement”) on November 30, 2011; Second
Supplemental Agreement to Loan Agreement (Agreement Number: BR2011021-008, the
“Second Supplemental Agreement”) on April 23, 2013; and Third Supplemental
Agreement to Loan Agreement (Agreement Number: BR2011021-011, the “Third
Supplemental Agreement”) on April 2, 2014. The Loan Agreement, the First
Supplemental Agreement, the Second Supplemental Agreement and the Third
Supplemental Agreement are collectively referred to as the “Agreement.”

 

 

 

 

3.As agreed by Trustee, Party B has applied with Party A for payment extension,
which extension Party A is processing in accordance with the application.

 

Now, Party A, Party B, Party C and Party D, after negotiations, mutually enter
into this agreement to amend the terms of the Agreement.

 

1.The Amended Terms

 

a.The parties hereby agree that the loan principal of RMB 78,000,000.00
originally due on April 2, 2014, is now due on April 2, 2015.

 

b.The applicable interest rate for the loan principal outstanding commencing as
of the date hereof shall be 11.88% per year.

  

c.The interest rate (based on 11.88% per year) is calculated on a daily basis
(based on 365 days per year) from the actual date that Party A issues a loan.
Interest payment is settled on the 20th day of the final month of each calendar
quarter. Principal is due on the last interest payment date, with all
outstanding interest due along with the principal. If settlement date falls on
legal or public holiday, then settlement date shall be the first working day
thereafter. Interest payment shall be made into an account designated by Party
A.

 

2.Notice and Delivery

 

Any notice or response relating to this agreement shall be by personal delivery,
certified mail, express mail or facsimile. The following shall constitute
delivery:

 

a.If by personal delivery, the date such delivery is signed for by the intended
recipient;

b.If by certified mail, on the fifth working day after mailing date;

c.If by express mail, on the third working day after mailing date;

d.If by facsimile, on the date of transmission.

 

All notices under this agreement shall be made in accordance with the contact
information set forth at the beginning of this agreement. Each of Borrower and
Guarantors must notify Lender in writing at least 15 days in advance of any
change to its contact information, and shall be solely responsible for any legal
liabilities resulting from ineffective notice due to noncompliance with this
provision.

 

3.Others

 

a.This agreement shall supplement the Loan Agreement, and this agreement shall
govern if there is any inconsistency with the Loan Agreement, the First
Supplemental Agreement, the Second Supplemental Agreement or the Third
Supplemental Agreement, provided that any terms not covered by this agreement
shall be governed by the Loan Agreement, the First Supplemental Agreement, the
Second Supplemental Agreement and the Third Supplemental Agreement.

 

b.This agreement shall become effective after its signing by the legal
representatives or other authorized representatives of Parties A, B, C and D (or
their seals).

 

c.This agreement shall be made in six copies, with Parties A and B each holding
two, and Parties C and D each holding one, all having the same legal effect.

 

 

 

 

Signature Page of Agreement BR2011021-008

 

Party A (Lender): Bairui Trust Co., Ltd. [seal]     Legal representative or  
Authorized Representative:       Party B (Borrower): Pingdingshan Hongli Coal
and Coking Co., Ltd. [seal]     Legal representative or   Authorized
Representative: /s/ LV Jianhua     Party C (Guarantor): Pingdingshan Hongyuan
Energy Science and Technology Development Co., Ltd. [seal]     Legal
representative   or Authorized Representative: /s/ LV Jianhua     Party D
(Guarantor): LV Jianhua /s/ LV Jianhua

 

Entered into in Zhengdong New District, Zhengzhou, Henan Province, on April 3,
2014 

 

 

 

